Citation Nr: 0530931	
Decision Date: 11/17/05    Archive Date: 11/30/05

DOCKET NO.  99-13 486A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
respiratory disorder. 

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right knee disability.  

3.  Entitlement to service connection for a left knee 
disability.  

4.  Entitlement to service connection for basal cell 
carcinoma of the skin as a result of ionizing radiation.  

5.  Entitlement to service connection for a stomach disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1941 to 
January 1946.  He served in World War II and received 
numerous awards and decorations, to include the Combat 
Infantryman Badge.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran testified at a personal hearing before a Hearing 
Officer at the RO in December 1998 and at a video conference 
hearing before the undersigned Acting Veterans Law Judge in 
August 2005.  Transcripts of these hearings are associated 
with the claims file.  During the August 2005 hearing, he 
submitted additional evidence in support of his claims; he 
specifically waived consideration of that evidence by the RO.  
See 38 C.F.R. § 20.1304 (2005).

Clarification of issues on appeal

In a February 1946 rating decision, the RO denied entitlement 
to service connection for the following: stiffness of the 
right knee, residuals of pneumonia, and incomplete drainage 
of the left lung.  That month, the veteran was notified of 
the decision and his appellate rights, but did not file an 
appeal.  That decision is final.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2005).

In March 1998, the veteran filed a claim seeking service 
connection for, among other things, "knees" and "right 
lung".  In the August 1998 rating decision on appeal, the RO 
denied service connection for bilateral knee and right lung 
conditions.  In the June 1999 Statement of the Case (SOC), 
the RO noted that an unappealed rating decision had denied 
service connection for stiffness of the right knee and 
residuals of pneumonia, and that the claims were being denied 
because new and material evidence had not been submitted.  

In a March 2005 Supplemental Statement of the Case (SSOC), 
the RO apparently reopened the claims for service connection 
for a right knee and respiratory disabilities and considered 
the claims on the merits.  However, notwithstanding the fact 
that the RO evidently adjudicated these claims on a de novo 
basis, in light of the February 1946 unappealed RO decision 
the Board must make its own initial determination as to 
whether new and material evidence has been presented to 
reopen the veteran's claims.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  Therefore, the issues are 
properly framed as listed on the title page.  

Remanded issues

For reasons explained below, the Board has concluded that new 
and material evidence has been submitted and that the 
veteran's previously-denied claim for service connection for 
a right knee disability is reopened.  The Board further finds 
that additional development of the evidence is necessary 
prior to rendering a decision on the merits as to the 
underlying issue.  The Board also finds that additional 
development is needed regarding the issue of entitlement to 
service connection for a stomach disorder.  These issues are 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required.  


FINDINGS OF FACT

1.  In an unappealed February 1946 rating decision, the RO 
denied entitlement to service connection for residuals of 
pneumonia and stiffness of the right knee.  

2.  The evidence received subsequent to the unappealed 
February 1946 rating decision is new and so significant that 
it must be considered in order to fairly decide the merits of 
the claims of entitlement to service connection for 
respiratory and right knee disabilities.  

3.  Competent medical evidence indicates that the veteran's 
currently diagnosed respiratory disability, chronic 
obstructive pulmonary disease (COPD), is not etiologically 
related to his military service.

4.  Degenerative joint disease of the left knee was shown 
several years after the veteran's discharge from service.  
Competent medical evidence does not reveal that the veteran's 
left knee disability is causally related to his military 
service.

5.  Competent medical evidence indicates that the veteran's 
skin cancer is not etiologically related to any incident of 
service, including exposure to ionizing radiation.


CONCLUSIONS OF LAW

1.  The February 1946 rating decision is final.  Evidence 
received since the February 1946 rating decision is new and 
material and the claims of entitlement to service connection 
for respiratory and right knee disabilities are reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (as 
in effect prior to August 29, 2001); 38 C.F.R. §§ 3.104(a), 
20.1103 (2005).

2.  COPD was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

3.  A left knee disability was not incurred in or aggravated 
by service, and may not be so presumed.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

4.  Basal cell carcinoma of the skin was not incurred in or 
aggravated by service, and may not be so presumed.  38 
U.S.C.A. §§ 1110, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.311 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issues on appeal.  
The Board will then move on to an analysis of the issues.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusions.

The Veterans Claims Assistance Act (VCAA)

The Board has given consideration to the VCAA, Pub. L. No. 
106-475, 114 Stat.  2096 (2000) [codified as amended at 
38 U.S.C.A. § 5102, 5103, 5103A, 5107].  The VCAA eliminated 
the former statutory requirement that claims be well 
grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005).  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. § 3.102 (2005).  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (the Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 
CFR § 3.159(b)(1) (2005).  The Board observes that the 
veteran was notified by the June 1999 SOC and the March 2005 
SSOC of the pertinent laws and regulations, of the need to 
submit additional evidence on his claims, and of the 
particular deficiencies in the evidence with respect to his 
claims.  

More significantly, a letter was sent to the veteran in 
August 2004, with a copy to his representative, which was 
specifically intended to address the requirements of the 
VCAA.  The letter also enumerated that new and material 
evidence was required to reopen the claims for a right knee 
disability and residuals of pneumonia.  The letter stated 
that "To qualify as new, the evidence must be in existence 
and be submitted to VA for the first time. [   ] In order to 
be considered material, the additional existing evidence must 
pertain to the reason your claim was previously denied. [   ] 
New and material evidence must raise a reasonable possibility 
of substantiating your claim"  In addition, the letter 
enumerated in detail the elements that must be established in 
order to grant service connection - namely, (1) a current 
disability; (2) an inservice disease or injury; and (3) a 
relationship between the current disability and the inservice 
disease or injury.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See  38 U.S.C.A. § 
5103; 38 CFR § 3.159(b)(1).  In the August 2004 VCAA letter, 
the RO notified the veteran that VA was responsible for 
getting "Relevant records held by any Federal Agency.  This 
may include medical records from the military, from VA 
hospitals (including private facilities where VA authorized 
treatment), or from the Social Security Administration."  
See the August 13, 2004 letter, page 4.  The RO also informed 
the veteran that VA will make reasonable efforts to get 
"Relevant records not held by any Federal Agency.  This may 
include medical records from State or local governments, 
private doctors and hospitals, or current or former 
employers."  Id.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103; 38 CFR § 3.159(b)(1).  In this regard, the 
August 2004 letter advised the veteran to give the RO enough 
information about relevant records so the RO could request 
them from the agency or person who has them.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103; 38 CFR § 3.159(b)(1).  In 
this case, the August 2004 letter informed the veteran:  "If 
you have any evidence in your possession that pertains to 
your claim, please send it to us."  See the August 13, 2004 
letter, page 2.  

The Board therefore finds that the August 2004 letter, the 
June 1999 SOC, and the March 2005 SSOC properly notified 
the veteran and his representative of the information and 
medical evidence, not previously provided to VA that is 
necessary to substantiate the claims, and properly indicated 
which information and evidence is to be provided by the 
veteran and which VA would attempt to obtain on his behalf.  

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was not provided notice 
of the VCAA prior to the initial adjudication of his claims 
by rating decision in August 1998.  See Pelegrini v. 
Principi, 17 Vet. App 412 (2004) (Pelegrini I).  The Board 
notes, however, that this was both a practical and legal 
impossibility because the VCAA was not enacted until November 
2000, so it did not even exist when the RO initially 
adjudicated the claims.  And in Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II), withdrawing its 
decision in Pelegrini I, the Court clarified that in these 
type situations VA does not have to vitiate the initial 
decision and start the whole adjudicatory process anew, as if 
that initial decision was not made.  Rather, VA need only 
ensure the veteran receives or since has received VA content-
complying notice such that he is not prejudiced.  See, 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), indicating 
that timing errors such as this do not have the natural 
effect of producing prejudice and, therefore, prejudice must 
be pled as to it.  In Mayfield, the timing-of-notice error 
was found to be sufficiently remedied and cured by subsequent 
provision of notice by the RO, such that the appellant was 
provided with a meaningful opportunity to participate 
effectively in the processing of her claim by VA.  

In this particular case at hand, the RO readjudicated the 
veteran's claims and sent him an SSOC in March 2005, 
following the VCAA notice compliance action.  This SSOC 
considered his claims in light of the additional evidence 
that had been submitted or otherwise obtained since the 
initial rating decision in question and the SOC.  He was 
provided every opportunity to submit evidence and argument in 
support of his claim, and to respond to the VA notice.  
His representative submitted written correspondence (VA Form 
646) in June 2005.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

With respect to the right knee and respiratory claims, VA's 
statutory duty to assist a claimant in the development of a 
previously finally denied claim does not attach until the 
claim has been reopened based on the submission of new and 
material evidence.  Once a claim is reopened, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A (West 2002).

With regard to the other claims, the Board finds that all 
relevant evidence necessary for an equitable resolution of 
these issues has been identified and obtained, to the extent 
possible.  The evidence of record includes service medical 
records, VA and private treatment records, and reports of VA 
examinations.  

There is no indication there currently exists any evidence 
that has a bearing on this case which has not been obtained.  
The veteran and his representative have not identified any 
outstanding evidence.  In June 2005, the representative 
indicated that the veteran's appeal was being submitted to 
the Board for its careful consideration.  There was no 
mention of any missing evidence.  See VA Form 646, dated in 
June 2005.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the VCAA.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his claim.  See 38 C.F.R. § 3.103 (2005).  As noted in the 
Introduction, the veteran testified at hearings in December 
1998 and August 2005.  During the August 2005 hearing, the 
veteran submitted additional evidence and the required waiver 
of RO consideration.  

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right knee disability and a respiratory disability.

Pertinent Laws and Regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2005).  Service connection may also be granted on a 
presumptive basis for certain chronic disabilities, including 
arthritis, when manifested to a compensable degree within the 
initial post service year.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2005).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

38 U.S.C.A. § 1154(b) provides that in the case of any 
veteran who has engaged in combat with the enemy in active 
service during a period of war, satisfactory lay or other 
evidence that an injury or disease was incurred or aggravated 
in combat will be accepted as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  See also 38 C.F.R. § 3.304(d) (2005).

However, the Court has held that 38 U.S.C.A. § 1154(b) can be 
used only to provide a factual basis upon which a 
determination could be made that a particular disease or 
injury was incurred or aggravated in service, not to show the 
existence of a current disability or link the claimed 
disorder etiologically to active service.  See Libertine v. 
Brown, 9 Vet. App. 521, 522-23 (1996).  Section 1154(b) does 
not establish service connection for a combat veteran; it 
aids him by relaxing the adjudicative evidentiary 
requirements for determining what happened in service.  A 
veteran must still generally establish his claim by competent 
medical evidence tending to show a current disability and a 
nexus between that disability and those service events.  See 
Gregory v. Brown, 8 Vet. App. 563, 567 (1996).  In Kessel v. 
West, 13 Vet. App. 9, 16-19 (1999), the Court reiterated that 
the 38 U.S.C.A. § 1154(b) presumption only relates to the 
question of service incurrence, it does not relate to 
questions of whether the veteran has a current disability or 
whether there was a nexus between the in-service event and 
the current disability.

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104, 20.1103 (2005).  Pursuant to 38 U.S.C.A. § 5108 (West 
2002), a finally disallowed claim may be reopened when new 
and material evidence is presented or secured with respect to 
that claim.

The Board notes that there has been a regulatory change with 
respect to new and material evidence, which applies 
prospectively to all claims made on or after August 29, 2001.  
See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [codified at 
38 C.F.R. § 3.156(a)].  Because the veteran's claim to reopen 
was received in March 1998, his claims will be adjudicated by 
applying the law previously in effect, 38 C.F.R. § 3.156(a) 
(2001), which will be set forth in the paragraph immediately 
following.  

Prior to August 29, 2001, new and material evidence was 
defined as evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration; which was neither 
cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, was so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held 
that the Board must first determine whether the veteran has 
presented new and material evidence under 38 C.F.R. § 
3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108.  Then, if new and material evidence 
has been submitted, the Board may proceed to evaluate the 
merits of the claim but only after ensuring the VA's duty to 
assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 
Vet. App. 321, 328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Factual background

At the time of the February 1946 rating decision, which 
denied the claims of entitlement to service connection for 
residuals of pneumonia and right knee stiffness, the evidence 
of record consisted of incomplete service medical records.  A 
January 1946 discharge examination noted that the veteran had 
been hospitalized with pneumonia from November 1945 to 
December 1945 and that he had pain on inspiration at times.  
Clinical evaluation of the chest and lungs was negative.  The 
examination also indicated that the veteran had had stiffness 
of the right knee "at times" since 1942, but that physical 
examination was negative.  The denial of the claims was based 
on the fact that residuals of pneumonia and stiffness of the 
right knee were not found on the last examination.  The 
veteran did not appeal that decision, and it is final.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In March 1998, the veteran sought to reopen the claims of 
entitlement to service connection. 

Analysis

Submission of new and material evidence 

The February 1946 rating decision, which denied the claims, 
was based on the fact that the medical evidence of record 
showed no evidence of current disabilities.  The evidence 
received since that determination includes a report of VA 
examination in April 1998 which clinically confirms the 
presence of respiratory and right knee conditions.  The April 
1998 VA examination resulted in a diagnosis of chronic 
obstructive pulmonary disease (COPD) and X-rays of the right 
knee revealed severe degenerative disease particularly 
involving the lateral knee joint compartment.  This evidence 
can be considered "new" in that it was not previously before 
the RO in 1946.  The evidence can be considered "material" 
because it bears directly and substantially on the specific 
matter under consideration and is so significant that it must 
be considered in order to fairly decide the claim.  See 38 
C.F.R. § 3.156 (2001).  Accordingly, new and material 
evidence has been submitted, and the veteran's claims to 
reopen succeed on that basis.

The Board will now proceed to a decision on the merits 
regarding the claim of entitlement to service connection for 
a respiratory disorder.  The issue of entitlement to service 
connection for a right knee disability is being remanded for 
further development.  

Procedural concerns

The Board has reopened the veteran's claim of entitlement to 
service connection for a respiratory disorder and is moving 
forward to discuss the claim on its merits.  Before doing so, 
however, the Board must consider certain procedural concerns.  
First, there is the case of Bernard v. Brown, 4 Vet. App. 384 
(1993).  In Bernard, the Court held that when the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must be considered whether the 
claimant has been given adequate notice and opportunity to 
respond and, if not, whether the claimant will be prejudiced 
thereby.  The second concern involves the statutory duty to 
assist, which comes into play at this juncture.

(i.) Bernard considerations

As noted immediately above, in Bernard, the Court held that 
before the Board may address a matter that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.

In the present case, the June 1999 SOC contains reference to 
the statutes applicable to service connection claims in 
general, not just claims involving the submission of new and 
material evidence.  The veteran has amply set forth his 
contentions as to why he believes that service connection 
should be granted on numerous occasions.  

The Board is also cognizant of the fact that the veteran has 
been pursuing this claim for many decades. Remanding the 
claim to the RO for additional adjudication would, in the 
opinion of the Board, constitute a fruitless exercise which 
would serve only to further delay ultimate resolution of this 
case.

The Board is therefore of the opinion that the veteran will 
not be prejudiced by its consideration of this issue on its 
merits.

(ii.) VA's statutory duty to assist

As discussed above in addressing the VCAA, the Board finds 
that VA's statutory duty to assist the veteran in the 
development of his claim has been satisfied.  The evidence of 
record includes service medical records, VA and private 
treatment records and a report of VA examination.  The 
veteran and his representative have not identified any 
outstanding evidence.

In sum, the facts relevant to the veteran's claim have been 
properly developed, and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of the claim.

Discussion of the merits of the claim

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.

It is clear from the April 1998 VA examination reported 
above, that the veteran currently has a respiratory disorder, 
diagnosed as COPD, satisfying Hickson element (1).

With respect to Hickson element (2), the service medical 
records show that the veteran was treated for pneumonia 
during service.  Therefore, Hickson element (2) has been met. 

As noted above, the presumption of 38 U.S.C.A. § 1154(b) only 
relates to the question of service incurrence; it does not 
serve to answer the question of whether there is a 
relationship between the in-service event and the current 
disability.  See Kessel, supra.  With respect to Hickson 
element (3), medical nexus evidence, there is of record no 
medical opinion which serves to link the veteran's COPD to 
his military service.  On the contrary, the April 1998 VA 
examiner concluded that the veteran's COPD was the result of 
protracted smoking.  

To the extent that the veteran himself contends that his 
current respiratory disorder is related to his military 
service, it is well established that a layperson without 
medical training, such as the veteran, is not competent to 
render medical opinions on matters such as diagnosis and 
etiology of a claimed disability.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) [holding that lay persons are not 
competent to offer medical opinions].

Accordingly, the Board finds that Hickson element (3) has not 
been met.  Therefore, service connection for a respiratory 
disorder is denied.

Entitlement to service connection for a left knee disability.

The law and regulations generally pertaining to service 
connection claims have been set forth above and will not be 
repeated. 

As indicated above, under Hickson, three elements must be 
met: (1) current disability, (2) in-service incurrence [to 
include within the presumptive period]; and (3) medical 
nexus.

An October 1996 private treatment note reflects that the 
veteran was seen for complaint of left knee pain and 
diagnosed with degenerative joint disease of the knee.  X-
rays of the left knee taken at the April 1998 VA examination 
showed that he had had a total knee replacement.  Hickson 
element (1) is accordingly satisfied. 

With respect to Hickson element (2), the service medical 
records do not show any left knee injury in service.  The 
records do show that the veteran was seen in March 1943 for 
possible internal derangement of the left knee; however, X-
rays taken the next day revealed no evidence of pathology.  
The January 1946 discharge examination referenced the right 
knee only; there were no pertinent findings regarding the 
left knee.  As such, Hickson element (2) has not been met.  

The Board adds that there is no evidence of arthritis within 
the one year presumptive period after service.  See 38 C.F.R. 
§§ 3.307, 3.309.  Degenerative joint disease of the left knee 
was initially manifested more than 50 years after service 
(October 1996).

With respect to element (3), medical nexus, no competent 
medical nexus exists.  That is, no health care provider has 
attributed the veteran's left knee disability to his military 
service.  

The Board is aware that VA has not sought a medical opinion 
in conjunction with this claim.  The VCAA and implementing 
regulations require VA to provide a veteran with an 
examination or to obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  A medical examination or 
medical opinion is necessary if the information and evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim, but (a) contains competent lay 
or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability; (b) 
establishes that the veteran suffered an event, injury or 
disease in service; and (c) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury or disease in service or with another service-
connected disability.  See 38 C.F.R. § 3.159(c)(4).

Upon review of the record, the Board has concluded that a 
remand for a medical nexus opinion is not warranted.  As 
previously discussed, the service medical records do not 
reflect any left knee injury or pathology.  In the absence of 
evidence reflecting left knee disease or injury in service, 
referral for a medical nexus opinion is not necessary.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Any medical opinion 
obtained would of necessity be based on the veteran's own 
statements as to what occurred during service.  The Court has 
held on a number of occasions that a medical opinion premised 
upon an unsubstantiated account is of no probative value.  
See, e.g., Reonal v. Brown, 5 Vet. App. 458, 460 (1993); 
Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Swann v. 
Brown, 5 Vet. App. 229, 233 (1993).  Obtaining a medical 
nexus opinion under the circumstances presented in this case 
would be a useless exercise.

To the extent that the veteran himself is attempting to 
provide a nexus between his claimed disability and his 
military service, his statements are not probative of a nexus 
between the condition and military service.  See Espiritu, 
supra; see also Voerth v. West, 13 Vet. App. 117, 119 (1999) 
[unsupported by medical evidence, a claimant's personal 
belief, no matter how sincere, is not probative of a nexus to 
service].

In summary, Hickson elements (2) and (3) have not been met.  
Therefore, the service connection claim for a left knee 
disability must be denied.

Entitlement to service connection for basal cell carcinoma of 
the skin as a result of ionizing radiation.

Pertinent Law and Regulations

Service connection for conditions claimed to be due to 
exposure to ionizing radiation in service can be established 
in any of three different ways.  See Davis v. Brown, 10 Vet. 
App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 
(1997).  First, there are diseases that are presumptively 
service connected in radiation-exposed veterans under 38 
U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  Second, service 
connection can be established under 38 C.F.R. § 3.303(d) with 
the assistance of the procedural advantages prescribed in 38 
C.F.R. § 3.311, if the condition at issue is a radiogenic 
disease.  Third, direct service connection can be established 
under 38 C.F.R. § 3.303(d) by showing that the disease was 
incurred during or aggravated by service without regard to 
the statutory presumptions.  See Combee v. Brown, 34 F.3d 
1039, 1043-44 (Fed. Cir. 1994).  Under Combee, VA must not 
only determine whether a veteran had a disability recognized 
by VA as being etiologically related to exposure to ionizing 
radiation, but must also determine whether the disability was 
otherwise the result of active service.  In other words, the 
fact that the requirements of a presumptive regulation are 
not met does not in and of itself preclude a claimant from 
establishing service connection by way of proof of actual 
direct causation.

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a radiation-risk activity.  "Radiation-risk 
activity" is defined to mean onsite participation in a test 
involving the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima, Japan or Nagasaki, Japan by United 
States forces during the period beginning on August 6, 1945, 
and ending on July 1, 1946; or internment as a prisoner of 
war (or service on active duty in Japan immediately following 
such internment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of the United States occupational forces in Hiroshima or 
Nagasaki during the period from August 6, 1945 through July 
1, 1946.  38 C.F.R. § 3.309(b)(i), (ii) (2005).

Diseases presumptively service connected for radiation- 
exposed veterans under the provisions of 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d)(2) are: leukemia (other than 
chronic lymphocytic leukemia), cancer of the thyroid, cancer 
of the breast, cancer of the pharynx, cancer of the 
esophagus, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
the salivary glands, cancer of the urinary tract; bronchiolo-
alveolar carcinoma; cancer of the bone; cancer of the brain; 
cancer of the colon; cancer of the lung; and cancer of the 
ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).

If a claimant does not qualify as a "radiation-exposed 
veteran" under 38 C.F.R. § 3.309(d)(3) and/or does not suffer 
from one the presumptive conditions listed in 38 C.F.R. § 
3.309(d)(2), the veteran may still benefit from the special 
development procedures provided in 38 C.F.R. § 3.311 if the 
veteran suffers from a radiogenic disease and claims exposure 
to ionizing radiation in service.  Under 38 C.F.R. § 3.311, 
"radiogenic disease" means a disease that may be induced by 
ionizing radiation and shall include the following: (i) All 
forms of leukemia except chronic lymphatic (lymphocytic) 
leukemia; (ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung 
cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin 
cancer; (viii) Esophageal cancer; (ix) Stomach cancer; (x) 
Colon cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; 
(xiii) Urinary bladder cancer; (xiv) Salivary gland cancer; 
(xv) Multiple myeloma; (xvi) Posterior subcapsular cataracts; 
(xvii) Non-malignant thyroid nodular disease; (xviii) Ovarian 
cancer; (xix) Parathyroid adenoma; (xx) Tumors of the brain 
and central nervous system; (xxi) Cancer of the rectum; 
(xxii) Lymphomas other than Hodgkin's disease; (xxiii) 
Prostate cancer; and (xxiv) Any other cancer. 38 C.F.R. § 
3.311(b)(2). Section 3.311(b)(5) requires that prostate 
cancer and skin cancer become manifest 5 years or more after 
exposure.  38 C.F.R. § 3.311(b)(5).

Under the special development procedures in § 3.311(a), dose 
data will be requested from the Department of Defense in 
claims based upon participation in atmospheric nuclear 
testing, and claims based upon participation in the American 
occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 
1946.  38 C.F.R. § 3.311(a)(2) (2005).  In all other claims, 
38 C.F.R. § 3.311(a) requires that a request be made for any 
available records concerning the veteran's exposure to 
radiation.  These records normally include but may not be 
limited to the veteran's Record of Occupational Exposure to 
Ionizing Radiation (DD Form 1141), if maintained, service 
medical records, and other records which may contain 
information pertaining to the veteran's radiation dose in 
service.  All such records will be forwarded to the Under 
Secretary for Health, who will be responsible for preparation 
of a dose estimate, to the extent feasible, based on 
available methodologies.  38 C.F.R. § 3.311(a)(2)(iii) 
(2005).

Analysis

The veteran contends that he was exposed to ionizing 
radiation when his unit entered Hiroshima, Japan after it was 
bombed and that such exposure caused his current skin cancer.  
It is undisputed that the veteran currently has basal cell 
carcinoma of the skin, thus satisfying Hickson element (1).  
There is also no dispute that the veteran was exposed to 
certain levels of radiation in connection with his 
participation in the occupation of Hiroshima.  In a November 
2003 response, the Defense Threat Reduction Agency verified 
the veteran's radiation exposure.  Therefore, Hickson element 
(2) has been satisfied.  The crucial question which must be 
answered is the relationship, if any between the radiation 
exposure and the current disability.

The Board will divide its discussion of this issue into three 
parts: presumptive service connection under 38 C.F.R. § 
3.309(a) and (d); radiogenic diseases under 38 C.F.R. § 
3.311; and Combee considerations.

Presumptive service connection - radiation exposure

As noted above, in order to establish presumptive service 
connection under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 
3.309(d), the veteran must have been a radiation-exposed 
veteran who participated in a radiation-risk activity as such 
terms are defined in the regulation.  See 38 C.F.R. § 3.309 
(d)(3).

In this case, the record reflects that the veteran was 
engaged in a radiation-risk activity during his military 
service.  The November 2003 response from the Defense Threat 
Reduction Agency confirmed that the veteran was present in 
the VA-defined Hiroshima area from October 8 through November 
4, 1945.  See 38 C.F.R. § 3.309(d)(3)(ii)(B).  However, the 
veteran's diagnosed skin cancer is not listed as a 
presumptive disease under 38 C.F.R. § 3.309(d)(2).  The Board 
therefore finds that the presumptive provisions of 38 C.F.R. 
§ 309(d) are not for application in this case.



Radiogenic diseases under 38 C.F.R. § 3.311

The provisions of 38 C.F.R. § 3.311 provide for development 
of claims based on a contention of radiation exposure during 
active service and post-service development of a radiogenic 
disease.  The provisions do not give rise to a presumption of 
service connection, but rather establish a procedure for 
handling claims brought by radiation-exposed veterans.  See 
Ramey v. Gober, 120 F.3d 1239, 1244 (Fed. Cir. 1997).  
Section 3.311 essentially states that a dose assessment will 
be made in all claims in which it is established that a 
radiogenic disease first became manifest after service, and 
it is contended that the disease resulted from radiation 
exposure.

As noted above, the veteran has been diagnosed with skin 
cancer, which is considered radiogenic diseases under 38 
C.F.R. § 3.311 (b)(2).

The Board has reviewed all of the evidence of record.  The 
record reflects that the veteran was first exposed to 
ionizing radiation at age 22 and his skin cancer was 
initially diagnosed approximately 48 years after his last 
exposure.  The Defense Threat Reduction Agency reported that 
the veteran's total radiation dose was .3 rem and that the 
upper bound total dose was less than 1 rem.  In accordance 
with the provisions of 38 C.F.R. § 3.311, the RO forwarded 
the case (including these dose assessments) to the Under 
Secretary for Benefits who requested an opinion from the 
Under Secretary for Health as to the relationship between the 
veteran's disability and his exposure to ionizing radiation 
in service.

In her February 2005 memorandum, S.M., M.D., the VA Chief 
Public Health and Environmental Hazards Officer, opined that 
it was unlikely that the veteran's skin cancer was related to 
exposure to ionizing radiation in service.  Citing to 
literature concerning the effects of exposure to ionizing 
radiation, she observed that skin cancer has usually been 
reported in cases involving ionizing radiation at high doses 
(e.g. several hundred rads).  Considering this and the two 
dose assessments of record, Dr S.M. concluded that it was 
unlikely that the veteran's skin cancer could be attributed 
to exposure to ionizing radiation in service.  A February 
2005 advisory opinion from the office of Under Secretary for 
Benefits concurred with Dr. S.M.'s opinion.  It therefore 
appears that the requirements of 38 C.F.R. § 3.311 have been 
duly satisfied.

Once a claim has been fully developed pursuant to the 
procedures set forth in 38 C.F.R. § 3.311, as it has been 
here, it remains the Board's responsibility to evaluate the 
evidence and determine whether the veteran's skin cancer was 
in fact the result of exposure to ionizing radiation. The 
question which must be answered by the Board, therefore, is 
whether there is a nexus between the veteran's diagnosis of 
skin cancer and his exposure to ionizing radiation in 
service.  The question is essentially medical in nature.  The 
Board is prohibited from exercising its own independent 
judgment to resolve medical questions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  In this case, the 
only medical opinion of record is the February 2005 report 
from the Chief Public Health and Environmental Hazards 
Officer, S. Mather, M.D.  Following a lengthy explanation of 
objective medical findings, Dr. Mather indicated that it was 
unlikely that the veteran's individual skin cancers can be 
attributed to exposure to ionizing radiation in service. 

Despite being informed that he could submit evidence in 
support of his claim [see the August 2004 VCAA letter from 
the RO] there has been no medical opinion offered by or on 
behalf of the veteran.

Accordingly, the Board concludes that, taking into 
consideration the provisions of 38 C.F.R. § 3.311, the 
preponderance of the evidence is against the veteran's claim.

Direct service connection - Combee

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit in Combee determined that the 
regulations governing presumptive service connection for 
radiation exposure do not preclude a veteran from 
establishing service connection with proof of actual direct 
causation.  See Combee, 34 F.3d at 1043-1044; see also 38 
C.F.R. § 3.303 (d).  Accordingly, the Board will proceed to 
evaluate the veteran's claim under the regulations governing 
direct service connection.

Malignant tumors are included among the chronic diseases for 
which presumptive service connection is warranted under the 
provisions of 38 C.F.R. §3.309(a).  This provision is 
unrelated to the radiation presumptions contained in 38 
C.F.R. § 3.309(d), discussed above.  There is, however, no 
evidence whatsoever that the veteran's skin cancer was 
present during service or within the one-year presumptive 
period, and the veteran has never contended such.  The 
evidence indicates that skin cancer was first diagnosed in 
the 1993, many years after the veteran left military service.  
The Board therefore finds that the presumptive provisions of 
38 C.F.R. § 3.309(a) do not apply to the instant case.

The Board additionally observes that the veteran does not 
contend that he was exposed to excessive amounts of sunlight 
during service, and there is no evidence of record to that 
effect.  Cf. Douglas v. Derwinski, 2 Vet. App. 103, 109 
(1992).

The only possible in-service cause of the veteran's cancer 
which is alleged by the veteran and suggested in the record, 
is his exposure to radiation.  This has been discussed at 
length above.  The Board has placed considerable probative 
value on the opinion of Dr. Mather which found it unlikely 
that the veteran's skin cancer can be attributed to exposure 
to ionizing radiation in service.

In short, for reasons expressed above the Board concludes 
that Hickson element (3) has not been met and the veteran's 
claim fails on that basis.

The Board has considered the veteran's claim under all three 
bases for service connection for radiation exposure.  For the 
reasons explained above, a preponderance of the evidence is 
against the veteran's claim.  Service connection for the 
veteran's skin cancer is accordingly denied.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a respiratory disorder 
is reopened.  The benefit sought on appeal is denied on the 
merits.

New and material evidence having been submitted, the claim of 
entitlement to service connection for a right knee disability 
is reopened; to that extent only, the appeal is granted.

Entitlement to service connection for a left knee disability 
is denied.

Entitlement to service connection for basal cell carcinoma of 
the skin as a result of ionizing radiation is denied.  


REMAND

Reasons for remand

Entitlement to service connection for a right knee 
disability.

As discussed above, VA's statutory duty to assist the veteran 
in the development of his right knee claim attaches at this 
juncture.  After having carefully considered the matter, the 
Board believes that additional evidentiary development is in 
order.

The VCAA and its implementing regulations require VA to 
provide a veteran with an examination or to obtain a medical 
opinion based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  See 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4); see also Charles 
v. Principi, 16 Vet. App. 370 (2002).

In this case, the service medical records show that the 
veteran was diagnosed with a right knee strain in 1942 and, 
as already discussed, current evidence shows severe 
degenerative joint disease in the right knee.  As such, the 
Board feels that a VA examination containing a nexus opinion 
should be obtained and associated with the veteran's claims 
file. 



Entitlement to service connection for a stomach disorder.

Regarding this claim, the evidence reflects diagnoses of 
diverticulitis, status post surgery for abscesses of the 
mesentery of the small bowel, resection of right colon and 
terminal ileum and gastrostomy.  The Board notes that when 
discussing the origin of his stomach problems the veteran has 
at various times referenced an appendectomy performed in 
service as well as treatment for malaria.  A review of the 
claims file reveals that service connection is in effect for 
residuals of an appendectomy and malaria.  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  See 38 C.F.R. § 3.310(a) (2005); see also 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional 
disability resulting from the aggravation of a non service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 
7 Vet. App. 439, 448 (1995).

Accordingly, this case is REMANDED to the RO via the AMC for 
the following:

1.  The RO should schedule the veteran 
for a VA orthopedic examination to 
determine the etiology of his right knee 
disability.  All indicated tests and 
studies should be performed, and all 
findings reported in detail.  The 
examiner should express an opinion as to 
whether it is as least as likely as not 
that the veteran's right knee disability 
is related to his military service, 
including the right knee sprain diagnosed 
in 1942.  

2.  The RO should schedule the veteran 
for a VA gastrointestinal examination to 
determine the etiology of his stomach 
disorder.  All indicated tests and 
studies should be performed, and all 
findings reported in detail.  The 
examiner should express an opinion as to 
whether any diagnosed stomach disorder is 
as least as likely as not related to the 
veteran's active service or a service-
connected disability.  If the examiner 
concludes that there is no causal 
connection, it should be indicated 
whether there has been any aggravation of 
a stomach disorder as a result of a 
service-connected disability.

3.  Thereafter, the RO should 
readjudicate the issues of entitlement to 
service connection for a right knee 
disability and a stomach disorder.  In 
regards to the stomach claim, the RO 
should consider service connection on a 
secondary basis under 38 C.F.R. § 3.310.  

If any benefit sought remains denied, the veteran and his 
representative should be provided a supplemental statement of 
the case, which reflects consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until 
contacted.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


